UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                 )
CARL A. BARNES, et al.,                          )
                                                 )
                      Plaintiffs,                )
                                                 )
               v.                                )                  06-cv-315 (RCL)
                                                 )
THE DISTRICT OF COLUMBIA,                        )
                                                 )
                      Defendant.                 )
                                                 )

                                    MEMORANDUM OPINION

       Before the Court are three discovery motions: defendant’s Motion to Compel Discovery

Responses or Preclude Plaintiffs from Using Certain Evidence, May 22, 2012, ECF No. 351;

defendant’s Motion to Strike, Or, In the Alternative, For Extension of Time and Leave to

Designate Rebuttal Expert(s), June 29, 2012, ECF No. 365; and plaintiffs’ Non-Consent

Amended and Re-Stated Motion to Compel Production of the Release Discrepancy Database,

June 25, 2012, ECF No. 362. Upon consideration of the motions, the oppositions and replies

thereto, and the record herein, the Court will deny in part and grant in part defendant’s Motion to

Compel [351] and deny defendant’s Motion to Strike [365].             The Court will also deny

defendant’s Motion in the Alternative for Extension of Time and Leave to Designate Rebuttal

Expert(s) [365]. The Court will reopen discovery for 28 days to allow the depositions of

plaintiffs’ expert witnesses, instead of the 74 days requested by the defendant. Furthermore, the

Court will grant in part and deny in part plaintiffs’ Motion to Compel [362].


I.     BACKGROUND

       This case concerns the District of Columbia Department of Corrections’ (“DOC”)

practice of overdetaining and strip searching its inmates. The plaintiffs, former inmates subject
to overdetentions and strip searches, filed a class action against the District of Columbia

(“District”) over six years ago. Compl., Feb. 23, 2006, ECF No. 1. This long-running case is

virtually identical to a prior case before this Court, Bynum v. District of Columbia, Civil Action

No. 02-956 (RCL) (filed in 2002). Given this extensive history, the Court assumes familiarity

with its prior opinions, which set forth the background of this class-action litigation in greater

detail. See, e.g., Barnes v. District of Columbia, 793 F. Supp. 2d 260, 265 (D.D.C. 2011) (ECF

No. 307) (discussing background of case up to summary judgment stage). 1

       In June 2011, the Court granted plaintiffs’ Motion for Summary Judgment as to the

District of Columbia’s liability for any overdetentions at its jails, throughout the class period,

caused by the DOC’s application of the so-called “10 p.m. cut-off” rule, and all overdetentions

occurring from September 1, 2005 to December 31, 2006. Id. at 286. The Court granted the

District’s Motion for Summary Judgment as to overdetentions occurring from February 26, 2008

forward that were not caused by the DOC's enforcement of the 10 p.m. cut-off rule. Id. The

Court denied both parties’ motions as to the District's liability for overdetentions that occurred

from January 1, 2007 to February 25, 2008 (the “disputed” or “Trial Period”) that were not

caused by the DOC's enforcement of the 10 p.m. cut-off rule. Id. at 286 & n.18. The District’s

liability for that subset of overdetentions remains undetermined pending trial.

       Following these rulings, the Court ordered limited, additional discovery in December

2011. See Barnes v. District of Columbia, 278 F.R.D. 14, 18 (D.D.C. 2011) (ECF No. 328). The

parties’ competing trial proposals each assumed the need for additional fact and expert discovery

prior to trying the remaining liability issues, and the Court—responding to and agreeing with the


       1
          Considering some of the parties’ current motions—which frequently raise issues that could have
been resolved by carefully reading the prior Orders of this Court—assuming familiarity might be a
stretch. The following three paragraphs of this background section are taken, largely, from the Court’s
description in Barnes v. District of Columbia, 281 F.R.D. 53, 53–54 (D.D.C. 2012).

                                                   2
District’s concerns—restricted that discovery “to such...as will assist the parties in determining

how many overdetentions occurred during the disputed period.” Id. The Court made clear that it

would not permit further discovery on “process” and related issues. Id. at 23. The Court ordered

the parties to update their expert reports by February 10, 2012, and ordered that this additional

discovery period would close on April 6, 2012. Id.

       Between January 13, 2012 and March 6, 2012, the District served four sets of

interrogatories and requests for production on plaintiffs, seeking information about plaintiffs’

contentions regarding the number of overdetentions during the Trial Period. Plaintiffs’ responses

to two of those sets of interrogatories, as well as the scope of an upcoming deposition of

plaintiffs’ statistical expert, were in dispute. These disputes were rooted in a disagreement as to

the proper scope of discovery. The District contended that the only overdetentions that are

relevant to the upcoming liability trial are those not caused by the 10 p.m. cut-off rule.

Consequently, the District believed that plaintiffs needed to determine the number of 10 p.m.

cut-off rule overdetentions during the Trial Period so that those overdetentions could be

excluded. Plaintiffs argued that the plain language of the Court’s December 2011 Order limited

additional discovery to the number of overall overdetentions during the Trial Period, without

specifying that this number had to exclude overdetentions caused by the 10 p.m. cut-off rule.

See Barnes v. District of Columbia, 281 F.R.D. 53, 55 (D.D.C. 2012) (ECF No. 336)

(summarizing parties’ discovery disputes).

       On April 3, 2012, the Court resolved these discovery disputes in a Memorandum

Opinion. 2 Barnes, 281 F.R.D. 53. The Court considered both parties’ positions “substantially

justified,” id. at 56 n.2, but ultimately agreed “with the District that the purpose of the Court's


       2
           The Court will refer to this opinion and order as “April 3rd Discovery Opinion” herein.

                                                      3
December 2011 discovery Order was to permit the parties to ascertain the number of disputed

overdetentions during the Trial Period.” Id. at 55. To this end, the Court ordered the plaintiffs to

answer the District’s Interrogatory 1 (seeking overall number of overdetentions during Trial

Period) and Interrogatory 2 (seeking number of overdetentions during Trial Period caused by 10

p.m. cut-off rule). Id. The Court “recognize[d] that ordering a party to create a document that

doesn’t exist or to perform analyses it hasn’t yet performed is somewhat unusual,” but decided:

       In the circumstances of this case, where plaintiffs’ failure to perform the required
       analysis would almost certainly result in the exclusion of that key evidence prior
       to trial, and where that analysis can be performed comparatively easily using
       computerized data plaintiffs have in their possession, ordering plaintiffs to create
       the requested information is reasonable.
Id. at 55–56. 3 To allow for the completion of this additional analysis, the Court extended

discovery first until April 25, 2012 (Minute Order, Apr. 24, 2012), then until June 11, 2012

(Order, Apr. 27, 2012, ECF No. 345), and ultimately until June 14, 2012 (Minute Order, June 12,

2012). The plaintiffs filed two supplemental expert reports and one set of errata on June 14,

2012. See Sealed Documents, June 14, 2012, ECF No. 360.

       On May 22, 2012, before the amended discovery deadlines had passed, the District filed a

Motion to Compel interrogatory responses and preclude plaintiffs from introducing certain

evidence. ECF No. 351. Upon receipt of the plaintiffs’ supplemental expert reports and errata,

the District filed a Motion to Strike the expert reports. ECF No. 365. In the alternative, the

District requested additional time to complete discovery and leave to designate rebuttal experts.

Id. These motions are related to one another, and the Court considers them in turn.

       While creating the supplemental expert reports, the plaintiffs claim that their experts

discovered that the District’s production was incomplete. The plaintiffs filed, on June 22, 2012,


       3
          This Opinion also denied parties’ motions to compel as to several other interrogatories and
outlined the proper scope of the interrogatory of plaintiffs’ expert Dr. Krieger. Id. at 55–57.

                                                 4
their Non-Consent Amended and Re-Stated Motion to Compel Production of the Release

Discrepancy Database. ECF No. 362. This opinion also resolves this motion.


II.    LEGAL STANDARD

       A. Motion to Compel

       Under Federal Rule of Civil Procedure 26(b)(1), “[p]arties may obtain discovery

regarding any matter, not privileged, that is relevant to the claim or defense of any party.” This

right is subject to Rule 26(b)(2)(C), which limits discovery that is, inter alia, unreasonably

duplicative, burdensome, or expensive. A party may submit to another party interrogatories that

“relate to any matter that may be inquired into under Rule 26(b).” F.R.C.P. 33(a).

       When a party fails to respond to a proper discovery request or interrogatory, the other

party may—after first attempting to resolve the issue by conferring with the other party—file a

motion to compel. F.R.C.P. 37(a)(1). Courts consider the prior efforts of the parties to resolve

the dispute, the relevance of the information sought, and the limits imposed by Rule 26(b)(2)(C)

when deciding whether to grant a motion to compel. See, e.g., Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 350–52 (1978); Harris v. Koenig, 271 F.R.D. 356, 363 (D.D.C. 2010);

U.S. ex rel. Pogue v. Diabetes Treatment Centers of America, Inc., 235 F.R.D. 521, 529–30

(D.D.C. 2006) (Lamberth, J.). An appellate court will review a district court’s decision whether

to compel discovery for an abuse of discretion. See Libscomb v. Winter, 2009 WL 1153442, *1

(D.C. Cir Apr. 3, 2009) (affirming district court because “appellant has not shown the district

court abused its discretion in denying his motion to compel discovery.”).         Courts may, if

appropriate, consider motions to compel filed after discovery has closed. See Lurie v. Mid-

Atlantic Permanente Medical Group, P.C., 262 F.R.D. 29, 31 (D.D.C. 2009) (Lamberth, C.J.)

(“[C]ourts routinely consider motions related to discovery, even though they are filed outside the


                                                5
discovery period.”).

       Interrogatories, as a part of the discovery process, help litigants prepare for trial by

narrowing the issues and determining what evidence they will need at trial. 8b CHARLES ALAN

WRIGHT, ET AL., FED. PRAC. & PROC. § 2162 (3d ed. 2012). Parties must answer interrogatories

“fully” with “true, explicit, responsive, complete and candid” answers. Equal Rights Ctr. v. Post

Properties, Inc., 246 F.R.D. 29, 32 (D.D.C. 2007). “The party objecting to…discovery bears the

burden of ‘show[ing] why discovery should not be permitted,’” Alexander v. F.B.I., 193 F.R.D.

1, 3 (D.D.C. 2000) (internal citations omitted), while the party seeking to compel discovery has

the burden of proving that a discovery response is inadequate. Equal Rights Ctr., 246 F.R.D. at

32.   Courts treat evasive or incomplete answers to interrogatories as a failure to respond.

F.R.C.P. 37(a)(4).

       B. Motion to Strike

       Under Federal Rule of Civil Procedure 12(f), a court may strike all or part of a pleading

for insufficiency, redundancy, immateriality, impertinence, or scandalousness.         See F.R.C.P

12(f); Judicial Watch, Inc. v. Dep’t of Commerce, 224 F.R.D. 261, 263 (D.D.C. 2004). Under

this Rule, “pleading” encompasses expert reports. See U.S. ex rel. Pogue v. Diabetes Treatment

Centers of America, Inc., 474 F. Supp. 2d 75, 79 (D.D.C. 2007) (Lamberth, J.) (providing

standard of review for motion to strike expert report, applying 12(f)).         These motions are

strongly disfavored, and the decision of whether to strike all or part of a pleading rests within the

sound discretion of the Court. See Judicial Watch, 224 F.R.D. at 263 (collecting authorities);

2-12 MOORE’S FEDERAL PRACTICE-CIVIL § 12.37 (2006). A “motion to strike is considered an

exceptional remedy and is generally disfavored,” Larouche v. Dep’t of the Treasury, 2000 WL

805214 at *13, (D.D.C. Mar. 31, 2000) (citing MOORE’S at § 12.37), and the proponent of such a



                                                 6
motion must carry a “formidable burden.” Judicial Watch, 224 F.R.D. at 264.

       Defendant seeks to strike supplemental and amended expert reports, so the legal

standards for filing and amending expert reports are relevant. Rule 26(A)(2)(d) states:

       A party must [disclose expert testimony] at the time and in the sequence that the
       court orders. Absent a stipulation or court order, the disclosures must be made: at
       least 90 days before the date set for trial or for the case to be ready for trial; or if
       the evidence is intended solely to contradict or rebut evidence on the same subject
       matter identified by another party…, within 30 days after the other party’s
       disclosure.

F.R.C.P. 26(A)(2)(d) (original formatting omitted). The Rules further state:

       A party who has made a disclosure under Rule 26(a)…must supplement or correct
       its disclosure or response: in a timely manner if the party learns that in some
       material respect the disclosure or response is incomplete or incorrect, and if the
       additional or corrective information had not otherwise been made known to the
       parties during the discovery process or in writing; or as ordered by the court.

F.R.C.P. 26(e) (original formatting omitted). Courts do not allow supplemental or amended

reports simply at the whim of a party; they are permitted: “(1) upon court order; (2) when the

party learns that the earlier information is inaccurate or incomplete; or (3) when answers to

discovery requests are inaccurate or incomplete.” Mineba Co., Ltd. v. Papst, 231 F.R.D. 3, 6

(D.D.C. 2005) (citing Keener v. United States, 181 F.R.D. 639, 640 (D. Mont. 1998)).

       C. Extension of Time

       The Rules provide that “[w]hen an act may or must be done within a specified time, the

court may, for good cause, extend the time: with or without motion or notice if the court acts, or

if a request is made, before the original time or its extension expires; or on motion made after the

time has expired if the party failed to act because of excusable neglect.”             F.R.C.P. 6(b).

Specifically pertaining to scheduling orders, Federal Rule 16(b) and Local Rule 16.4 allow the

Court to modify the discovery deadlines of a scheduling order “upon a showing of good cause.”

Myrdal v. District of Columbia, 2007 WL 1655875, *2 (D.D.C. June 7, 2012) (Lamberth, J.).


                                                  7
Deciding whether to extend discovery is within the sound discretion of the trial court. See, e.g.,

U.S. v. Microsoft Corp., 253 F.3d 34, 100 (D.C. Cir. 2001) (“[T]he trial court [has] wide latitude

to receive evidence as it sees fit.”); Food Lion, Inc. v. United Food and Commercial Workers

Int’l Union, 103 F. 3d 1007, 1012 (D.C. Cir. 1997) (“Trial courts exercise considerable

discretion in handling discovery matters[.]”). In deciding whether good cause exists under Rules

16(b) and 16.4 to amend a scheduling order, the Court primarily considers the diligence of the

party in seeking discovery before the deadline. See Johnson v. Mammoth Recreations, Inc., 975

F.2d 604, 609 (9th Cir. 1992) (“Rule 16(b)'s ‘good cause’ standard primarily considers the

diligence of the party seeking the amendment….If the party was not diligent, the inquiry should

end.”); St. Paul Mercury Ins. Co. v. Capitol Sprinkler Inspection, Inc., 2007 WL 1589496, *6

(D.D.C. June 1, 2007) (collecting cases, quoting Johnson).

       D. Leave to Designate Rebuttal Experts

       Rule 26(A)(2)(d)(ii) allows a party to designate a rebuttal expert “within 30 days after the

other party’s disclosure.” Rebuttal experts are used “solely to contradict or rebut evidence on the

same subject matter identified by another party.”        F.R.C.P. 26(A)(2)(d)(ii).    There is no

freestanding Rule that specifically addresses the designation and disclosure of rebuttal experts

vis-à-vis supplemental or amended expert reports. Some Courts have held that, when a party had

previously failed to designate a rebuttal expert, that party does not necessarily get another chance

after a report is amended. See Hubbard v. Potter, 247 F.R.D. 27, 31 (D.D.C. 2008) (denying

motion to strike supplemental expert report and denying leave to designate rebuttal experts).

Other Courts, when faced with a report containing significant changes filed during or near trial,

have gone as far as striking the entire supplemental report. See Minebea, 231 F.R.D. at 6

(striking supplemental expert reports submitted during trial).



                                                 8
        Ultimately, granting leave is within the discretion of the Court. Rule 26(a)(2)(C) states

that “[expert witness] disclosures shall be made at the times and in the sequence directed by the

court.” From “the language of Rule 26(a)(2)(C), the Court has the authority to control the timing

and sequence in which expert designations are made” including whether a party can make a

designation of an expert for the purposes of rebuttal. Estate of Vaughn v. KIA Motors America,

Inc., 2006 WL 1806454, *2 (S.D. Miss. June 29, 2006).


III.    DISCUSSION

        A. Defendant’s Motion to Compel Answers to Interrogatories No. 1 and 2

        The District’s current Motion to Compel relates to a previous Order of the Court

resolving several discovery motions. On April 3, 2012, the Court ruled on two motions by the

defendant to compel discovery responses and a motion by the plaintiffs for a protective order.

Barnes, 281 F.R.D. 53. The District challenged plaintiffs’ responses to Interrogatories 1, 2, 5,

and 6. Id. at 55. As previously summarized by the Court:

       Interrogatory No. 1 seeks, in short, the overall number of overdetentions during the
       Trial Period. Interrogatory No. 2 seeks the number of the overdetentions during
       the Trial Period that plaintiffs contend were caused by the 10 p.m. cut-off rule.
       Interrogatory No. 5 seeks the number of overdetentions (the time period is not
       specified) in which an inmate was sent to the Medical Holding Unit before being
       overdetained. Interrogatory No. 6 seeks a breakdown (“for all periods at issue”) of
       the number of inmates who were overdetained for certain lengths of time—“less
       than 2 hours,” “2 or more hours but less than 4 hours,” and so forth.

Id. (citations omitted). This Court denied defendant’s motion to compel as to Interrogatories 5

and 6, id. at 56, but granted the motion 4 as to Interrogatories 1 and 2. Id. at 55. To this end:

        [T]he Court will order plaintiffs to revise their responses to Interrogatories Nos. 1

        4
           With limitations. This Court did not grant “the District's request in Interrogatory No. 1 for the
overdetention figures to be broken down into “CRER” and “non-CRER” overdetentions.” 281 F.R.D. at
56. “CRER” stands for “Court Return Entitled to Release” and “indicates an inmate who left the DOC’s
correctional facilities to attend a court hearing and who was entitled to be released upon his or her return
to jail.” Id. at 56 n.1.

                                                     9
       and 2 by stating how many overdetentions they contend occurred during the Trial
       Period (excluding from that number the number of overdetentions that they
       contend were caused by the DOC’s enforcement of the 10 p.m. cut-off rule) and
       also by stating how many 10 p.m. cut-off rule overdetentions they contend
       occurred during the Trial Period. As requested by the District, plaintiffs must also
       explain in full in their responses how they arrived at these figures. The Court
       recognizes that ordering a party to create a document that doesn’t exist or to
       perform analyses it hasn’t yet performed is somewhat unusual….In the
       circumstances of this case, where plaintiffs’ failure to perform the required
       analysis would almost certainly result in the exclusion of that key evidence prior
       to trial, and where that analysis can be performed comparatively easily using
       computerized data plaintiffs have in their possession, ordering plaintiffs to create
       the requested information is reasonable.
Id. at 55–56. In their present motion, the District claims—despite the Court’s April 3rd Order—

that it still has not received satisfactory responses to Interrogatories 1 and 2. Def.’s Mem. ISO

its Mot. to Compel 2–3, May 22, 2012, ECF No. 351.

       The Court’s December 2011 Trial Plan opened a period of limited discovery to close on

April 6, 2012. Barnes, 278 F.R.D. at 18. After this Court issued its April 3rd Discovery Opinion,

the parties each moved to extend the discovery deadline to accommodate the discovery

compelled by the Order. See ECF docket entries 337, 338, 339, 343. On April 27, 2012 this

Court resolved those motions and set the deadline for extended discovery for June 11, 2012,

adding: “[T]he Court shall permit the District to depose both [plaintiffs’ experts] Dr. Kriegler

and Mr. Day, at its option. No further extensions of discovery will be permitted.” ECF No. 345.

On June 12, 2012, the Court issued a Minute Order granting an additional extension of time,

ordering the plaintiffs to “produce the [expert] reports and all related discoverable material no

later than 12:00 AM on Thursday June 14, 2012.” On June 14, 2012, the plaintiffs submitted

their supplemental expert reports per the Court’s Order. See ECF No. 360.

       When granting defendant’s earlier motion to compel as to Interrogatories 1 and 2, this

Court expected that the answers may come via supplemental expert reports. This Court carefully

considered the appropriateness of ordering plaintiffs to create new documents or perform new

                                               10
analyses, and ultimately decided that so ordering was “reasonable.” 281 F.R.D. at 55–56. The

Court extended discovery so plaintiffs could respond to Interrogatories 1 and 2 with

supplemental reports identifying the requested information and explaining their methodologies.

The District may have misunderstood the Court’s April 3rd Discovery Opinion, because on May

22, 2012 it filed a renewed motion to compel. At that time, the plaintiffs had until June 11, 2012

to file reports answering the interrogatories. Therefore, the District’s May 22nd motion to compel

was premature; the plaintiffs still had time to file their responses.

       In any event, the plaintiffs timely filed expert reports aimed at clearly and fully

answering Interrogatories 1 and 2. Supplemental Report of Sean R. Day, June 14, 2012, ECF

No. 360-2; Third Supplemental Expert Report of Brian Kriegler, Ph.D., June 14, 2012, ECF No.

360-3. When these reports came in, the defendant filed a Motion to Strike; the Court declines to

strike these reports, for the reasons discussed in Part III.C. infra. The defendant may dispute the

accuracy and methodologies of the reports, and they are free to do via deposition. However,

plaintiffs answered Interrogatories 1 and 2 in the manner and time allowed by the Court.

Therefore, the defendant’s Motion to Compel as to Interrogatories 1 and 2 is denied.

       B. Defendant’s Motion to Compel Answer to Interrogatory No. 13

       The District also seeks to compel plaintiffs to answer Interrogatory 13, which reads:

       Please identify each fact witness (by name, address at which the person can be
       served a deposition notice such as a home address, phone number, and social
       security number) you intend to call during the liability phase of the trial and also
       please state each fact you expect the witness to testify to.

Def.’s Fourth Set of Interrogs. & Req. for Produc. of Docs. 5, Mar. 6, 2012, ECF No.

351-1. The plaintiffs responded:

       Plaintiffs have not yet had an opportunity to revise their trial strategy in response
       to the Discovery Revision Order [docket # 336] and so plaintiffs reserve the right
       to supplement its responses but at this point plaintiffs reserve the right to call all


                                                  11
       fact witnesses on the defendant’s responses to plaintiffs [sic] interrogatories.
       Plaintiffs will state (subjection [sic] to objections provided by the rules and other
       law) “each fact you expect the witness to testify to” when the District responds to
       plaintiffs’ interrogatory and tells plaintiffs what those facts are.

Pls.’ Resp. to Def.’s Fourth Set of Doc. Prodc. Req. 1, Apr. 25, 2012, ECF No. 351-2. The

plaintiffs then listed two witnesses, Razina Jones and Judith Jamison, and indicated that these

witnesses “may be contacted through plaintiffs’ counsel.” Id. at 2.

       As with the dispute over Interrogatories 1 and 2, the dispute over Interrogatory 13 relates

to another discovery ruling of the Court. When the District filed its Motion to Compel, the

plaintiffs had a similar motion pending. On April 16, 2012, the plaintiffs filed a Motion to

Compel Responses to Plaintiffs’ 2-10-12 Liability Interrogatories and Document Production

Requests to Defendant. ECF No. 341.           In this motion, plaintiffs sought an answer to an

interrogatory virtually identical to the District’s Interrogatory No. 13. The plaintiffs submitted:

       Please identify (by name, address at which the person can be served a deposition
       subpoena such as a home address, phone number, and social security number)
       each fact witness whom you intend to call at trial and also please state each fact
       you expect the witness to testify to.

See Pls.’ Mot. to Compel Resp. to its 2-10-12 Interrogs. 3. To the plaintiffs’ interrogatory, the

District replied generally:

       The District objects to the extent that this Interrogatory seeks to replace, expand,
       or preempt the deadlines set by the Federal Rules of Civil Procedure and the
       Orders of this Court. The District objects to the extent the information sought is
       unduly invasive of the privacy of witnesses who will willingly appear as current
       employees of the District, and affirmatively states that, where applicable, such
       witnesses may be deposed through arrangement with District counsel. The
       District objects that the requested recitation of “each fact” to be attested to in
       evidence at trial in this class action involving thousands of detainees would be
       unduly burdensome and vexatious.

See id. Subject to objections, the District provided responses for ten witness; some examples:

       Jeanette Myrick: Ms. Myrick can be reached through counsel for the District for
       the purposes of a deposition. Ms. Myrick will testify regarding DOC Records


                                                 12
        Office procedures, including staffing and training; the inmate-release process; and
        discrepancy reports. . . .

        Sean Day: Mr. Day is an expert retained by Plaintiffs and whose contact
        information is already in Plaintiffs’ possession. Mr. Day will testify regarding the
        methods he used to evaluate inmate jackets and prepare the data that was used by
        Dr. Kriegler in his expert reports.

Id. at 3–4. Plaintiffs argued that these responses were deficient because the District “stated the

names of witnesses and the topics they would testify to but not ‘each fact you expect the witness

to testify to.’” Id. at 5.

        On June 12, 2012—after the District filed its present Motion to Compel—this Court ruled

on the plaintiffs’ motion. This Court stated:

        [T]he plaintiffs’ interrogatory asks for “each fact that each witness would testify
        to.” The Court agrees with Defendant to an extent: this is a step too far.
        Providing a complete answer to this interrogatory would be impossible.
        However, defendant’s other objection—that they could not answer such a
        question because they have not prepared their witnesses—is nonsensical.
        Defendant provided the names of their witnesses to plaintiffs presumably because
        the defense intends to call these witnesses at trial. Defendant must have some
        understanding of their own witnesses’ testimony. Otherwise, naming them as
        witnesses would be both foolish and illogical….[D]efendant is ordered to provide
        a summary of the likely testimony of each of the ten witnesses it named in its
        response to plaintiffs’ interrogatory[.]

Barnes v. District of Columbia, 2012 WL 3105218, *4 (D.D.C. June 12, 2012) (ECF No. 358).

        If the plaintiffs thought the District’s responses were deficient, surely they thought their

responses were no better. The plaintiffs did not even attempt a brief summary of the facts to

which each witness would attest. They did not include their two experts, who they concede will

testify at trial. See Pls.’ Opp’n to Def.’s Mot. to Compel 9, June 8, 2012, ECF No. 354. Instead,

they simply referred to the witnesses’ previous affidavits and interrogatory responses in their

opposition papers. Id. at Exs. 1, 2. Basically, the plaintiffs played a game of discovery chicken,

refusing to detail their witnesses until the District did the same. However, a party “is not



                                                 13
justified in providing insufficient answers just because [the other party] did.”            Covad

Communications Co. v. Revonet, Inc., 258 F.R.D. 17, 24 (D.D.C. 2009).

       The Court understands that the parties may try to gain a competitive advantage through

gaming the discovery process. Such strategic maneuvers can cause headaches for courts, as they

trudge through multiple discovery motions with no real issues in dispute. The parties drag their

feet until prodded, hoping to gain an upper hand through delay. Plaintiffs had previously filed a

motion to compel on a nearly identical question. Plaintiffs provided answers even less detailed

than the defendant’s, and even admit that they are waiting until “the District responds to

plaintiffs’ pending interrogatory.” Pls.’ Resp. to Def.’s Fourth Set of Doc. Prodc. Req. 1. The

Court reminds plaintiffs that Federal Rule 37 gives the Court “broad discretion to impose

sanctions for discovery violations.” Bonds v. District of Columbia, 93 F.3d 801, 807 (D.C. Cir.

1996) (citing National Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S. 638, 642–43

(1976) (per curiam)); see also D.L. v. District of Columbia, 274 F.R.D. 320, 324–26 (D.D.C.

2011) (Lamberth, C.J.) (explaining wide discretion of trial courts to impose wide variety of

sanctions). This case has been going on for over six years. The plaintiffs refused to do

something they wanted the Court to demand the District to do. Discovery, at least for the

liability phase, is nearing the finish line. If the plaintiffs persist in needlessly gumming up the

process, sanctions—not a further warning—may be appropriate.

       The plaintiffs are ordered to provide a narrative response to Interrogatory 13. The Court

requires plaintiffs to answer the question in the same manner, and with the same level of detail,

as the Court ordered the District. If the plaintiffs have any questions about what the Court

requires, they may look at the Court’s June 12, 2012 Memorandum and Order, in particular the

language block-quoted above. See Barnes, 2012 WL 3105218, *4.



                                                14
        C. Defendant’s Motion to Preclude Plaintiffs from Using Certain Evidence

        The District also requests, within the motion to compel discussed above, that the Court

preclude the plaintiffs from “using their experts’ reports or testimony at trial.” Def.’s Mem. ISO

its Mot. to Compel 5. The District claims that the plaintiffs’ failure “fully to answer Defendant’s

Interrogatory No. 13 and timely supplement their expert reports deprives the District of the

chance to adequately test plaintiffs’ experts’ conclusions and prejudices the District’s defense of

this case.” Id. See also Williams v. Johnson, 278 F.R.D. 10, 14 (D.D.C. 2011) (“[T]he sanction

is automatic; ‘[i]f a party fails to provide information…as required by Rule 26(a) or (e), the party

is not allowed to use that information…to supply evidence…at trial, unless the failure was

substantially justified or harmless.”) (quoting F.R.C.P. 37(c)(1)). However, for the reasons

discussed regarding the District’s Motion to Strike infra, the Court does not agree with the

District’s assertion that plaintiffs’ experts were “lying in wait to express new opinions at the last

minute.” Def.’s Mem. ISO its Mot. to Compel 5 n.3 (quoting Iacangelo v. Georgetown Univ.,

272 F.R.D. 233, 234 (D.D.C. 2011)). The plaintiffs’ experts filed their reports within the time

allotted by this Court. Therefore, there is no need to preclude the plaintiffs from introducing this

evidence. Cf. Dormu v. District of Columbia, 795 F. Supp. 2d 7, 28 n.16 (D.D.C. 2011) (denying

motion to strike supplemental expert report when report filed “several months prior to trial,

leaving defendants with sufficient time to adjust their trial preparation….Any harm they do

experience, however, can be minimized by allowing defendants to depose the expert if they so

choose.”) (citing Albert v. Warner-Lambert Co., 2002 WL 745822, *1 (D. Mass. Apr. 24, 2002)

(“[I]n lieu of preclusion, the court will allow [the expert] to supplement his report contingent

upon his being made available for up to four hours of additional direct deposition testimony at

[plaintiff’s] expense.”)).



                                                 15
        D. Defendant’s Motion to Strike Plaintiffs’ Supplemental Expert Reports

        As discussed in Part III.A. supra, the Court had directed the plaintiffs to respond to the

District’s Interrogatories 1 and 2 (requesting information about number of overdetentions during

the trial period and overdetentions attributable to the 10 p.m. cut-off rule). The Court took the

somewhat unusual move of ordering the plaintiffs to produce new documents in response to the

interrogatories. Barnes, 281 F.R.D. at 55–56. At that time, the Court expected the answers to

come in the form of supplemental expert reports estimating the number of overdetentions and

explaining the reasoning behind those numbers. To permit the production of these reports, the

Court reopened discovery until June 11, 2012, ECF No. 345, and ultimately extended the

deadline via Minute Order to June 14. By the amended deadline, the plaintiffs filed their

amended expert reports answering Interrogatories 1 and 2. See ECF No. 360.

        When the District received these reports, instead of withdrawing their now-moot Motion

to Compel answers to Interrogatories 1 and 2, it responded with a Motion to Strike, Or, In the

Alternative, For Extension of Time and Leave to Designate Rebuttal Expert(s), June 29, 2012,

ECF No. 365. The District claims that the “latest expert reports radically alter their analysis and

vastly increase their estimates of overdetentions in the Trial Period,” and characterize the reports

as eleventh hour filings. Def.’s Mem. ISO its Mot. to Strike 1, 5. The District asks the Court to

strike the amended expert reports. In the alternative, the District asks the Court to extend

discovery for at least 74 days to allow the District to analyze the new reports and depose Dr.

Kriegler and Mr. Day, the plaintiffs’ experts. The District also requests leave to designate

potential rebuttal experts. Id. at 12.

        This is another example of the District apparently misunderstanding this Court’s April 3rd

Discovery Opinion. In support of its Motion to Strike, the District dismissively states that



                                                16
“plaintiffs had already asserted on multiple occasions that answering [Interrogatories 1 and 2]

would require not just a supplemental discovery response, but for them to ‘create documents that

did not exist’ and consult with their experts.” Id. at 3. The language the District quotes,

however, originates from the Court—not the plaintiffs. In its April 3rd Discovery Opinion, the

Court stated, “The Court recognizes that ordering a party to create a document that doesn’t exist

or to perform analyses it hasn’t yet performed is somewhat unusual…[yet] ordering plaintiffs to

create the requested information is reasonable.” Barnes, 281 F.R.D. at 55–56 (emphasis added).

There can be no undue surprise that this information was coming because it was what the Court

had ordered. 5 Between this Motion to Strike and the premature May 22 Motion to Compel

responses to Interrogatories 1 and 2, it seems that the District failed to examine or understand the

Court’s April 3rd Discovery Opinion. The Court urges the District to study this Court’s previous

orders before filing additional motions.

        It also seems that the District failed to examine or understand other orders of this Court.

The District complains that the expert reports came “literally on the last day of discovery,” and

therefore caused undue surprise. Def.’s Mem. ISO its Mot. to Strike 5. The plaintiffs filed their

expert reports on June 14, 2012—the deadline established by the Court. The defendant seems to

think that the June 14th deadline applied to all aspects of the additional discovery, including the

depositions of the experts based on the supplemental expert reports. Def.’s Mem. ISO its Mot. to

Strike 4–6, 10–12. The District characterizes the plaintiffs as “lying in wait” and “sandbagging

[the District] with three new expert reports.” Id. at 11.

        If the District had just read the Court’s orders extending time, it could have refrained


        5
           The District objects to the form of the plaintiffs’ answer. Def.’s Mem. ISO its Mot. to Strike 2
n.3. However, the plaintiffs answered this way because they were directed to do so by the Court’s April
3rd Discovery Opinion. 281 F.R.D. at 55–56. The District is not entitled to dictate the form of the
plaintiffs’ response. Huthnance v. District of Columbia, 255 F.R.D. 297, 300 (D.D.C. 2008).

                                                    17
from such dramatic language and taken a more measured approach. In their April 23, 2012

Motion for a Nunc Pro Tunc Extension of All Discovery Deadlines, ECF No. 343, the plaintiffs

stated: “Plaintiffs now estimate that it will take until Monday, June 11, 2012 for Mr. Day to

complete his investigation and analysis and to pass them on to Dr. Kriegler, and then for Dr.

Kriegler to complete his investigation and analysis, and for both to complete and finalize their

reports.”   Id. at 6.    On April 27, 2012, the Court granted plaintiffs’ motion, ordering:

“Specifically, the discovery deadlines in this case are hereby extended until Monday, June 11,

2012. Furthermore, the Court shall permit the District to depose both Dr. Kriegler and Mr. Day,

at its option.” ECF No. 345. On June 12, 2012, the Court entered a Minute Order “granting

[plaintiffs’] Motion for Extension of Time to produce plaintiffs’ experts’ reports.” The Order

continued: “Plaintiffs are ordered to produce the reports and all related discoverable material no

later than 12:00 AM on Thursday June 14, 2012.” From these filings, it should have been

apparent to the District that it would receive the expert reports on the day of the deadline.

       The Court understands that there might have been some ambiguity in its April 27th Order.

The Court extended “the discovery deadlines in this case…until Monday, June 11, 2012,”

allowed “the District to depose both Dr. Kriegler and Mr. Day, at its option,” but stated that

“[n]o further extensions of discovery will be permitted.” ECF No. 345. By this, the Court meant

that the District could depose the experts, at its option, after it received the reports. These

depositions need not occur before June 11, as the Court considered the leave to take depositions

an additional extension of discovery, beyond which “[n]o further extensions….[would] be

permitted.” Id. When the District received the reports on June 14, rather than asking the Court

to clarify its April 27th Order to determine when and whether it could depose plaintiffs’ experts, 6


       6
         Although no Federal Rule of Civil Procedure specifically governs “motions for clarification,”
these motions are generally recognized and allowed by federal courts. See U.S. v. Phillip Morris USA

                                                 18
it cranked the dial up to eleven and filed a Motion to Strike.

        The District claims that the supplemental reports depart so dramatically from the previous

reports that the Court cannot consider them mere updates and must strike them. Def.’s Mem.

ISO its Mot. to Strike 6. The District relies on Mineba v. Papst, 231 F.R.D. 3 at 6, wherein the

Court struck an amended expert report where “[t]he nature of the second disclosure [was] so

substantially different from the first that it [fell] far outside any reasonable notion of correcting

an incomplete or inaccurate report.” Mineba concerned an attempt by a party to amend their

expert report during trial. Id. The Mineba opinion states that “[t]he purpose of Rule 26(a)(2)

[governing timing of expert disclosures] is to prevent unfair surprise at trial.” Id. at 5–6.

Although this Court wants to finish discovery and proceed to trial as soon as possible, it has not

yet set a trial date. Another case relied on by the District, Coles v. Perry, 217 F.R.D. 1, 4

(D.D.C. 2003), concerns an attempt by an expert to supplement his report after the close of

discovery. 7 In the present case, plaintiffs filed their reports during the window of additional

discovery set aside for this purpose. The supplemental reports were filed “as ordered by the

court,” F.R.C.P. 26(e)(1)(B), by its April 3rd Discovery Opinion directing plaintiffs to create

documents responsive to Interrogatories 1 and 2. Barnes, 281 F.R.D. at 55–56. The plaintiffs

filed Errata to the Second Supplemental Expert Report, ECF No. 360-3, to correct an incomplete

or incorrect prior report, per Rule 26(e)(1)(A).


Inc., 793 F. Supp. 2d 164, 168–69 (D.D.C. 2011) (explaining motions for clarification). “The general
purpose of” a classic “motion for clarification is to explain or clarify something ambiguous or vague[.]”
Resolution Trust Corp. v. KPMG Peat Marwick, et al., 1993 WL 211555, *2 (E.D. Pa. June 8, 1993).
        7
          A third case relied on by the District, U.S. ex rel. Purcell v. MWI Corp., 824 F. Supp. 2d 12, 19
(D.D.C. 2011) did not concern the filing of supplemental expert reports. Rather, “the defendant failed to
disclose two of its witnesses” at all during discovery, and for that reason the Court granted “the
government’s motion to strike those witnesses’ declarations.” Id. at 12. While this opinion contains
strong passages that sound good for the District, the facts are dissimilar. Here, the plaintiffs submitted
supplemental reports—written by experts whom have already been disclosed—pursuant to a Court order.
This is very different from springing two entirely new witnesses on a party.

                                                    19
        Motions to strike are strongly disfavored, and the decision of whether to strike all or part

of a pleading or attachment thereto rests within the sound discretion of the Court. See supra

Part.II.B. (collecting cases). As detailed in Part III.D infra, while the Court concedes that the

supplemental reports are different from the prior reports, the Court does not see the changes as so

dramatic and prejudicial to the District as to warrant striking the reports. When considering

strong sanctions a Court must consider less strict options. Bonds, 93 F.3d at 808. To the extent

the supplemental reports introduce new issues, the Court can minimize any prejudice to the

District through less severe means. If parts of the plaintiffs’ new reports contain irrelevant

information, the Court may consider narrower motions to strike or in limine directed at removing

only the irrelevant passages. Moreover, allowing the District to depose the plaintiffs’ experts

ensures the District a fair opportunity to respond to the plaintiffs’ reports.

        The Rules require that parties disclose their expert reports “at the times and in the

sequence that the Court orders.” F.R.C.P. 26(a)(2)(D). That is what the plaintiffs did. 8 Pursuant

to the Court’s April 3rd Discovery Opinion and subsequent extensions for time, the plaintiffs

filed supplemental expert reports answering defendant’s Interrogatories 1 and 2. The Court

reopened discovery for this purpose and the plaintiffs filed those reports within that window.

Since the plaintiffs followed the Court’s order and timely filed their supplemental expert reports,

the Court will not strike them.

        8
           The plaintiffs supplemented their expert reports under Rule 26(e)(1)(B), pursuant to this Court’s
       rd
April 3 Discovery Opinion and subsequent extension orders. Therefore, the Court does not need to
consider the requirements of Rule 26(e)(1)(A), which some Courts have read more narrowly. See Keener,
181 F.R.D. at 640 (limiting supplementation under 26(e)(1)(A) to “correcting inaccuracies, or filling the
interstices of an incomplete report based upon information that was not available at the time of the initial
disclosure.”). In the course of preparing these supplemental reports, the plaintiffs revisited and revised an
earlier report and filed errata thereto. The plaintiffs did not revisit the earlier report sua sponte but
discovered the inaccuracies as they prepared the reports ordered by this Court. Therefore, this Court finds
that this errata filing was proper under Rule 26(e)(1)(A), as the plaintiffs “learn[ed] that in some material
respect the [earlier] disclosure or response [was] incomplete or incorrect” and the Court believes that the
plaintiffs provided corrections in a timely manner after learning of the need for them.

                                                     20
        E. Defendant’s Motion to Extend and Grant Leave to Designate Rebuttal Experts

        This Court has noted that it would give the District an opportunity to depose plaintiffs’

experts Dr. Krieger and Mr. Day after the District received the supplemental expert reports. See

Order, Apr. 17, 2012, ECF No. 345 (“[T]he Court shall permit the District to depose both Dr.

Kriegler and Mr. Day, at its option.”). Now that the plaintiffs have submitted their expert

reports, the Court will reopen discovery for the limited purpose of allowing the District to depose

plaintiffs’ experts. The Court does not believe it needs to reopen discovery for the full 74 days

requested by the District. 9 See Def.’s Mem. ISO its Mot. to Strike 12. The District has had the

expert reports for almost three months and has reviewed them when drafting its Motion to Strike

and Reply in support thereto. Therefore, the Court will reopen discovery for 28 days for the sole

purpose of allowing the District to depose Dr. Kriegler and Mr. Day on issues relating to the

expert reports they filed on June 14, 2012, and other matters as allowed by the prior orders of

this Court. 10

        The Court will not reopen discovery to allow the District to designate rebuttal experts.

While the Rules allow a party to designate a rebuttal expert within 30 days of receiving an

opposing party’s expert disclosure, F.R.C.P. 26(A)(2)(d)(ii), there is no separate rule conferring a

right to designate a rebuttal expert upon receiving a supplemental or amended report from a

previously-disclosed expert. The Court could reopen discovery and grant leave upon a showing

of good cause, as permitted by Federal Rule 16(b) and Local Rule 16.4. A district court has

considerable discretion in handling discovery and expert witnesses. See Food Lion, 104 F.3d at
        9
           In a bold move, the District states it needs “at the very least, 60 days to analyze” the
supplemental reports. Def.’s Mem. ISO its Mot. to Strike 12. To put this in context, this is twice the
length that Rule 26(A)(2)(d)(ii) would allow the District to designate a rebuttal expert after receiving an
initial expert disclosure.
        10
           For example, in its April 3rd Discovery Opinion, the Court clarified the permissible scope of the
District’s deposition of Dr. Kriegler. Barnes, 281 F.R.D. at 57. The parties are urged to review the prior
orders of this Court before filing any additional motions to compel or motions for protective orders.

                                                    21
1012; F.R.C.P. 26(a)(2)(C).

          The deadline for discovery—save for the allowance to depose plaintiffs’ experts—has

passed. The Court agrees with the plaintiffs that this request falls under Rule 16(b)—not Rule

6(b)—because it asks to modify the discovery deadlines contained in a scheduling order. See

Barnes, 278 F.R.D. at 18 (establishing trial plan); Myrdal, 2007 WL 1655875, *2 (applying

16(b) to request to change discovery deadlines); Mercury Ins., 2007 WL 1589495, *6 (“Filing an

expert disclosure or a supplement thereto after the close of discovery requires leave of the Court

pursuant to [F.R.C.P.] 16(b).”). Therefore, the District’s request requires a showing that good

cause exists to reopen and extend discovery, and the Rules give the Court considerable discretion

in deciding whether to grant that request. See Myrdal, 2007 WL 1655875, *2.

          There is no good cause where the District passed on several opportunities to timely

designate a rebuttal expert. See Johnson., 975 F.2d at 609 (“Rule 16(b)’s ‘good cause’ standard

primarily considers the diligence of the party seeking the amendment[.]”). On March 6, 2010,

the District received Mr. Day’s first report on his review of inmate jackets. 11 Def.’s Reply ISO

its Mot. to Strike 2, Aug. 15, 2012, ECF No. 381. The District did not then designate a rebuttal

expert.        On November 15, 2010, Dr. Kriegler released his first expert report, estimating

overdetentions based on a stratified random sample of inmate jackets provided by Mr. Day. Id.

at 2–3. The District did not then designate a rebuttal expert. On December 2, 2010, Dr. Kriegler

revised the numbers in his first expert report. Id. at 3. The District did not then designate a

rebuttal expert. On December 13, 2010, Mr. Day filed a supplemental report based on additional

          11
           An “inmate jacket” is a term referring to the inmate’s physical file, which includes information
about the inmate’s term of sentence and time of release. The District also maintained an electronic
database of inmate information, known as “JACCS,” that was supposed to compile the information
contained in the jackets. Starting in January 2007, the District began systematically tracking
overdetentions through the production of Discrepancy Reports. The District did not produce these
Discrepancy Reports to the plaintiffs until June 2011. For a more thorough discussion of how the District
and plaintiffs determined and tracked overdetentions, see Barnes, 793 F. Supp. 2d at 265–72.

                                                    22
reviews of jackets. Id. at 4. The District did not then designate a rebuttal expert. A day later,

Dr. Kriegler again revised his first report based on Mr. Day’s new report. Id. The District did

not then designate a rebuttal expert. On December 7, 2011, the Court reopened limited discovery

until April 6, 2012; on February 14, 2012 Dr. Kriegler filed his Second Supplemental Report. Id.

at 4–5. The District did not then designate a rebuttal expert. From April 3, 2012 onwards, the

Court extended discovery, eventually setting the deadline for plaintiffs’ supplemental expert

reports for June 14, 2012. Id. at 5. The District did not then designate a rebuttal expert. At no

time, in the almost two years since receiving the first report, did the District feel the need to

designate a rebuttal expert. It is only now, after all the extended deadlines have passed and the

Court has stated that “[n]o further extensions of discovery will be permitted,” Order, Apr. 27,

2012, ECF No. 345, that the District decides it might need an expert witness to rebut Mr. Day

and Dr. Kriegler’s reports.

       If the plaintiffs submitted reports vastly different from their original reports, then the

District might need another opportunity to designate a rebuttal expert. Therefore, the Court must

examine the supplemental reports and determine how they differ from the original reports. First,

bear in mind that the plaintiffs created the supplemental reports at the direction of the Court.

After summary judgment, only a subset of the facts remained in dispute. The Court—so the

plaintiffs could respond to interrogatories posed by the District—asked the plaintiffs to revise

their data to focus only on the overdetentions in dispute. Barnes, 281 F.R.D. at 55–56. The

Court understood that this might require additional analysis on the behalf of the plaintiffs’

experts, and communicated as much in its April 3rd Discovery Opinion. Id. The District should

have known such analysis was forthcoming, so it cannot claim shock when plaintiffs produced

what they were asked to produce.



                                               23
       The District claims that the supplemental reports represent “an entirely new analysis—

independent of both methodologies used in Dr. Kriegler’s 2nd Report” and estimate a number of

overdetentions during the Trial Period “almost one third greater than Dr. Kriegler’s previous

estimate.” Def.’s Mem. ISO its Mot. to Strike 3–4 (original formatting omitted). In particular,

the District claims that Dr. Kriegler’s Third Supplemental Report uses different data sources (the

District’s Discrepancy Reports instead of statistically sampled jacket data), employs different

statistical methods (simple random sampling instead of stratified random sampling), and comes

to different results (estimating 1,543 overdetentions instead of 1,180). Id. at 6–7. The District

claims that Mr. Day’s June 11th report differs from his previous report because it “involves the

review of entries from a ‘Review Spreadsheet’ created by Dr. Kriegler from the District’s

Release Discrepancy Database” instead of “reviewing [a] random, statistically-selected

assortment of inmate jackets.” Id. at 8. The District claims that Dr. Kriegler’s Errata to his

Second Report simply revises the numbers upwards without any “justification for this

correction.” Id. at 9.

       The plaintiffs respond that these changes were justified and, in any event, do not require

the District to designate a rebuttal expert. The plaintiffs state that their reports were not prepared

on a whim, but pursuant to Court order. Pls.’ Opp’n to Def.’s Mot. to Strike 16–17, Aug. 8,

2012, ECF No. 378. They mention that after the plaintiffs told the Court and the District that

they anticipated the need to do additional analysis, “the District’s only response was to ask for

leave to depose Mr. Day…[and] Dr. Kriegler upon receipt of their supplemental reports.” Id. at

19. The plaintiffs contend that Mr. Day had previously analyzed the District Audit Analysis,

which is “virtually identical in design and content to the Release Discrepancy Database”

analyzed in Mr. Day’s June 2012 report. Id. at 20. The District did not produce its Discrepancy



                                                 24
Reports until June 2011. Barnes, 793 F. Supp. 2d at 270. The change in data sources, plaintiffs

allege, reflects newly produced data that allows plaintiffs to separate out overdetentions

attributable to the 10 pm cut-off rule more accurately; but Mr. Day did not change how he

reviewed the data. Pls.’ Opp’n to Def.’s Mot. to Strike 26–32. The plaintiffs explain in detail

the reasons why Dr. Kriegler shifted from a stratified random sample in his Second Report to a

simple random sample in his Third Report. See id. at 43–45. Regardless of the particulars of

why they made the change, plaintiffs state:

        The District does not state why adding a simple random sample of a stratified
        random sample instead of a stratified random sample…makes the analysis so
        novel that it requires an expert to understand it where before the District did not
        designate an expert. Arguably, if the type of statistical analysis used in the Third
        Supplemental Report were more complicated than the type of analysis used in the
        Original Report and Second Supplemental Report, then this might support the
        District’s claim to need an expert now where it did not before. But the opposite is
        true—a statistical analysis using a stratified random sampling design is much
        more complex than one using a simple random sample[.]

Id. at 42–43. This is perhaps the plaintiffs’ most compelling argument.

        In essence, the District’s argument is that the supplemental expert reports and errata are

different.   Stratified random sampling is different from simple random sampling; the

Discrepancy Reports are different from jackets; 1,180 is different from 1,543. What the District

fails to explain, however, is how these differences relate to its request to potentially designate

rebuttal experts. From its previous inaction, the Court assumes that the District was perfectly

fine going into trial without a rebuttal expert when Dr. Kriegler’s report used stratified random

sampling. The District does not explain how the differences change the game—how the methods

and data sources used are different such that the District did not need a rebuttal expert before, but

may need one now. It does not explain why the District felt it could adequately rebut, without an

expert, Dr. Kriegler’s Second Supplemental Report, but now would be unduly prejudiced if the



                                                 25
Court does not allow it to designate an expert. The District passed on multiple opportunities to

designate a rebuttal expert. Rule 16(b) requires a showing of good cause before the Court will

alter the scheduling order. The Court finds no such good cause exists, and the District has not

convinced it otherwise.

       If the District sees a problem with methods and data sources used in the supplemental

reports, it can address them during its depositions of Mr. Day and Dr. Kriegler.             If the

supplemental reports contain new, irrelevant information such as “producing expert opinions on

a range of other topics, extending even to the idiosyncrasies of various employee-review

techniques in the DOC Records Office,” Def.’s Mem. ISO its Mot. to Strike 12, then the solution

would be targeted motions in limine or motions to strike. The solution is not to strike the whole

report or allow the District to appoint an unnecessary expert to rebut irrelevant information.

       Judge Facciola, when faced with a similar set of facts, came to a reasonable solution. In

Hubbard v. Potter, 247 F.R.D. 27, 31 (D.D.C. 2008), the defendant received a supplemental

report from plaintiffs’ expert. In response, the defendant sought leave to designate rebuttal

witnesses, claiming that he “would be prejudiced if not permitted to respond to [plaintiffs’

expert’s] conclusions in his second report.” Id. Judge Facciola decided:

       Unfortunately for defendant, this argument comes too late. As noted by plaintiffs,
       pursuant to the scheduling order…all expert designations were due on or before
       March 3, 2006, with rebuttal designations due on or before March 31, 2006. At
       that point in time, defendant chose not to designate an expert witness. It also
       chose not to designate a rebuttal expert witness. On September 8, 2006, however,
       when plaintiffs’ expert filed his supplemental report, defendant moved to strike,
       limit, or exclude the report on the grounds that it exceeded the subject matter of
       the first report. In denying defendant's motion, the Court fashioned a practical
       solution to address defendant’s concerns by allowing defendant to take a
       supplemental deposition of plaintiffs’ expert. Defendant has thus had ample
       opportunity to address the issues raised by plaintiffs’ expert’s supplemental
       report. Defendant has identified no reason why the court should allow defendant
       to change its mind at this late date, when defendant was clearly given ample
       opportunity to 1) designate an expert witness, 2) designate a rebuttal expert, and


                                                26
        3) depose plaintiffs’ expert on not one but two occasions, following the
        submission of both of plaintiffs’ experts’ reports.

Id. The facts in this case are similar. The District, after receiving the plaintiffs’ previous expert

reports, did not designate their own expert. When this Court reopened discovery so plaintiffs

could create reports to answer Interrogatories 1 and 2, the District did not seek leave to designate

experts. And in this case, instead of granting the District’s motion to strike or leave to designate

rebuttal experts, the Court will “fashion[] a practical solution to address defendant’s concerns by

allowing defendant to take a…deposition” of plaintiffs’ experts. 12 Id.              Recognizing Judge

Facciola’s wisdom and expertise resolving discovery disputes, this Court is confident following

his lead. See also Dormu, 795 F. Supp. 2d at 28 n.16 (denying motion to strike supplemental

expert report and allowing deposition of expert to minimize any harm or prejudice); Warner,

2002 WL 745822, *1 (allowing additional deposition of expert in lieu of precluding

supplemental expert report).

        At this stage, the Court will allow the District the opportunity to depose plaintiffs’

experts, but nothing more. The Court does not feel that the changes reflected in the plaintiffs’

supplemental reports provide good cause to amend the scheduling order to allow the designation

of rebuttal experts, where the District had previously passed on several opportunities to so

designate. Nevertheless, this does not foreclose the District’s ability to designate rebuttal experts

in the future if the plaintiffs continue to supplement and amend their expert reports.                 For

example, if in response to the discovery compelled in the following section, plaintiffs file new

amended expert reports, the Court might then consider whether leave to designate rebuttal

experts is warranted.

        12
           This Court feels that it has already fashioned this solution, and that it had already given the
District leave to “depose both Dr. Kriegler and Mr. Day, at its option” after receipt of their supplemental
reports. Order, Apr. 27, 2012, ECF No. 345. Nevertheless, the Court will “refashion” the solution and
formally reopen discovery to allow for the depositions of Dr. Kriegler and Mr. Day.

                                                    27
       F. Plaintiff’s Motion to Compel Production of the Release Discrepancy Database

       Finally, the Court considers the plaintiffs’ June 26, 2012 Motion to Compel the

Production of the Release Discrepancy Database. ECF No. 362. Plaintiffs’ had originally filed a

similar Motion to Compel before the end of discovery. Non-Consent Mot. to Compel Prodc. of

the Release Discrepancy Database, June 11, 2012, ECF No. 356. However, this motion failed to

include the required certification that the plaintiffs met and conferred with the District prior to

filing. See F.R.C.P. 37(a)(1). After so conferring, the plaintiffs filed the present motion to

supersede the previous defective motion. See Pls.’ Mot. to Compel 1; Def.’s Opp’n to Pls.’ Mot.

to Compel 3, July, 12, 2012, ECF No. 369.

       In their Re-Stated Motion to Compel, the plaintiffs argue that they have not received all

the data and documents they requested from the District. See Pls.’ Mot. to Compel 3–4. A short

history of how the District and plaintiffs have tracked overdetentions will be helpful. Early in

the original class period—from approximately 2005 to 2007—the District had no organized way

to track inmate overdetentions.    The data for this period primarily came from analyses of

inmates’ physical files (commonly referred to as “jackets”) and the DOC’s data management

system, called the Jail and Community Corrections System (“JACCS”). See Barnes, 793 F.

Supp. 2d at 265–70. To estimate overdetentions occurring during this early period, the plaintiffs’

experts used a combination of the JACCS data and a stratified random sample of physical

jackets. Id. at 270–71. Since the District had no competing data the Court could credit, the

Court deemed plaintiffs’ facts for this early period uncontested, and granted plaintiffs summary

judgment as to the District’s liability for overdetentions that occurred from September 1, 2005 to

December 31, 2006. Id. at 280.

       Beginning in January 2007, the District finally began tracking overdetentions in a



                                                28
systematic way.       The DOC began producing “Discrepancy Reports” listing individual

overdetentions by month and noting the reasons for the overdetentions. The District provided

these reports to the plaintiffs following a June 2011 hearing before this Court. Id. at 270. For

the purposes of these reports, the DOC defined an “overdetention” as “anyone released after

11:59 p.m. on the day they are ordered released, or alternatively, situations where the end of

sentence calculation was computed incorrectly.” Souverain Decl. 2, June 7, 2011, ECF No. 301-

2. The DOC prepares these reports by running a query in the JACCS database to generate a

“‘Crystal Report,’ which identifies the inmates who have been potentially over-detained. The

institutional file of each inmate on this list is then reviewed by hand and a notation is entered into

Lotus Notes as to whether the inmate was over-detained or not.” Id. at 1–2 (emphasis in

original). This Court credited these Discrepancy Reports and found that they created a contested

issue of material fact, precluding an award of summary judgment to either side. Barnes, 793 F.

Supp. 2d at 292–93.

       After the Court resolved the cross-motions for summary judgment, the District’s liability

for overdetentions—not attributable to the 10 p.m. cut-off rule—that occurred between January

1, 2007 and February 25, 2008 remained in dispute. See Barnes, 278 F.R.D. at 17. The Court

refers to this period, from January 2007 to February 2008, as the “disputed” or “Trial Period.”

See id. Following this narrowing of the issues, the Court opened a window of “limited fact and

expert discovery as to liability” permitting “[o]nly such discovery as will assist the parties in

determining how many overdetentions occurred from January 1, 2007 to February 25, 2008.” Id.

at 23. The Court stated that “[n]o discovery on ‘process’ and related issues shall be permitted.”

Id. The Court reaffirmed and clarified the limited scope of additional discovery in its subsequent

April 3rd Discovery Opinion. See Barnes, 281 F.R.D. at 55–57.



                                                 29
       Plaintiffs claim that the District has wrongfully withheld some of the underlying data the

DOC used to create its Release Discrepancy Reports. As noted above, the Reports are the result

of District employees analyzing and compiling inmate data. Plaintiffs refer to this underlying

data as the “Release Discrepancy Database,” and they claim they only received one version of

it—what the plaintiffs call “Beta.” Plaintiffs seek, among other documents, the entire Release

Discrepancy Database—what the plaintiffs call “Alpha.” See Pls.’ Mot. to Compel 1–3. They

also seek the query the DOC used to analyze inmate data and generate the Crystal Reports and

Release Discrepancy Database. See Pls.’ Reply ISO its Mot. to Compel 1–3, July 25, 2012, ECF

No. 373. The District counters that “plaintiffs have all the data they demanded, including all the

underlying JACCS data used to generate the Release Discrepancy Database,” and that plaintiffs’

motion is untimely. Def.’s Opp’n to Pls.’ Mot. to Compel 8, 9–11, July 12, 2012, ECF No. 369.

           1. Timeliness of Plaintiffs’ Motion to Compel

       The lateness of plaintiffs’ motion concerns the Court. The plaintiffs filed this motion on

June 25, 2012—eleven days after the close of discovery, a deadline that had been extended

multiple times to accommodate the plaintiffs. See ECF docket entries 328, 339, 343, 345, 355;

Minute Order, Apr. 23, 2012 (granting plaintiffs’ Motion for Extension of Time, ECF No. 339);

Minute Order, June 12, 2012 (granting plaintiff’s Motion for Extension of Time, ECF No. 355).

Based on this untimeliness, the Court might be justified in denying plaintiffs’ motion to compel.

See Dag Enterprises, Inc. v. Exxon Mobil Corp., 226 F.R.D. 95, 104 (D.D.C. 2005) (ordering

protective order against untimely discovery filing). The District cites a long list of cases to

support its position that this Court could deny plaintiffs’ motion simply because it was filed after

the close of discovery. See Def.’s Opp’n to Pls.’ Mot. to Compel 10–11 (citing, e.g., Klugel v.

Clough, 252 F.R.D. 53, 55–56 (D.D.C. 2008) (motion to compel coming two months after close



                                                30
of discovery denied as untimely); Long v. Howard Univ., 561 F. Supp. 2d 85, 91 (D.D.C. 2008)

(denying motion where plaintiff obtained allegedly incomplete document production “over three

years prior to the filing of his motion.”)). However, if courts should deny all motions to compel

filed after the close of discovery, that would be the rule; it is not so. Cf. Jinks-Umstead v.

England, 227 F.R.D. 143, 153 (D.D.C. 2005) (allowing untimely discovery notices to stand).

       At the end of its paragraph arguing that this Court should deny plaintiffs’ motion as

untimely, the District included one citation to contrary authority. Def.’s Opp’n to Pls.’ Mot. to

Compel 10–11. This Court recognizes the case—Lurie v. MAPMG, 262 F.R.D. 29 (D.D.C.

2009) (Lamberth, C.J.)—as its own. In that opinion, this Court stated:

       Although [defendant] contends that [plaintiff]’s motion to compel is untimely, it
       cites no authority for its position that a motion to compel filed outside the
       discovery period is untimely per se. Indeed, to the contrary, courts routinely
       consider motions related to discovery, even though they are filed outside the
       discovery period, especially where the time of filing of such a motion is
       attributable, as it is here, to the parties’ attempted settlement of the discovery
       dispute. See, e.g., McFadden v. Ballard, Spahr, Andrews, & Ingersoll, LLP, 243
       F.R.D. 1, 11 (D.D.C. 2007) (noting that the federal rules contain no provision
       regarding the time of filing for a motion to compel and suggesting that a per se
       rule would create perverse incentives in discovery).

262 F.R.D. at 31. This Court believes its discretion to manage its docket and oversee discovery

cuts both ways. While the Court is perfectly justified in denying an untimely motion if it comes

too late (see Dag, 226 F.R.D. at 104), it may also exercise its discretion to permit motions to

compel coming after the close of discovery. Jinks-Umstead, 227 F.R.D. at 153; Lurie, 262

F.R.D. at 31. The time of the filing does not end the inquiry.

       Certainly Courts might be less willing to grant a discovery motion filed after a scheduling

order’s discovery deadline has passed, when the discovery deadlines have been extended several

times over. Cf., Lurie v. MAPMG, 589 F. Supp. 2d (D.D.C. 2008) (Lamberth, J.) (“Given their

heavy case loads, district courts require the effective case management tools provided by Rule


                                                31
16. Therefore, after the deadlines provided by a scheduling order have passed, the good cause

standard must be satisfied to justify leave to amend the pleadings.”) (quoting Nourison Rug

Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir. 2008)); Johnson, 975 F.2d at 610 (“A scheduling

order ‘is not a frivolous piece of paper, idly entered, which can be cavalierly disregarded without

peril.’…[D]isregard of the order would undermine the court’s ability to control its docket,

disrupt the agreed-upon course of litigation, and reward the indolent and the cavalier.”) (quoting

Gestener Corp v. Case Equip. Co., 108 F.R.D. 138, 141 (D. Me. 1985)).

       On the other hand, since there is no rule “that a motion to compel filed outside the

discovery period is untimely per se,” Lurie, 262 F.R.D. at 31, plaintiffs do not have to meet the

requirements of Federal Rule 16(b) and Local Rule 16.4 to file a motion to compel. After all,

they are not seeking an amendment to the scheduling order to reopen discovery; they are

demanding the production of documents pursuant to requests served during the discovery period.

Plaintiffs’ are not asking for “new” discovery—they are asking for discovery they should have

already received. Therefore, while the “good cause” and “diligence” requirements of 16(b) may

be helpful in determining whether plaintiffs’ Motion to Compel comes too late, they do not

control. That said, the parties do not have free reign to file discovery motions long after

discovery has closed, without any justification for the delay.

       This Court feels that it has been very generous in extending discovery, while warning the

parties that—at some point—discovery must end. See, e.g., Order, Apr. 27, 2012, ECF No. 345

(extending discovery but stating, “No further extensions of discovery will be permitted.”).

However, unless there would be some undue prejudice to the parties, it is for the Court to decide

when this generosity runs out. In Beale v. District of Columbia, 545 F. Supp. 2d 8, 15–16

(D.D.C. 2008), the plaintiffs contended that the Judge Kay “bound himself to the deadlines for



                                                32
the defendant’s expert reports and the close of discovery…because he wrote [in an earlier

Order]: ‘There will be no further extensions of discovery.’” Judge Urbina eloquently responded:

        The plaintiffs forget a fundamental rule of litigation: the court’s discretionary
        pronouncements are for it—not the parties—to enforce. A judge does not bind his
        own broad discretion when he runs a tight ship. And if, in furtherance of case
        management, a judge occasionally betrays the fact that his bark is scarier than his
        bite, that is not a grievance on which a losing party is entitled to rest a reversal.

545 F. Supp. 2d at 16 (citations omitted). This Court truly wishes, in the spirit of its April 27,

2012 Order, ECF No. 345, that discovery for the liability phase would be finished by now.

However, the Court finds reason to partially grant plaintiffs’ Motion to Compel, despite the fact

that it was filed after the close of fact discovery.

        The plaintiffs filed their motion less than two weeks after the close of additional

discovery. The cases cited by the District, Def.’s Opp’n to Pls.’ Mot. to Compel 10, deal with

significantly longer delays. See Klugel, 252 F.R.D. at 55–56 (motion to compel filed two months

after close of discovery); Long, 561 F. Supp. 2d at 91 (motion filed over three years after

plaintiff received allegedly incomplete document production); Suntrust Bank v. Blue Water

Fiber, LP, 210 F.R.D. 196, 201–202 (E.D. Mich. 2002) (motion filed 18 months after discovery

closed); Tim W. Koerner & Assocs., Inc., 492 F. Supp. 294, 298 (S.D. Tex. 1980) (motion filed

nine months after plaintiff received allegedly defective production). Since “courts routinely

consider motions related to discovery[] even though they are filed outside the discovery period,”

Lurie, 262 F.R.D. at 31, this Court finds that an eleven day delay does not necessarily disqualify

plaintiffs’ motion.

            2. Substantive Merits of Plaintiffs’ Motion to Compel

        The timeliness of plaintiffs’ motion will play a factor, but not control, the Court’s

disposition of plaintiffs’ Motion to Compel. Therefore, the Court will consider the substantive



                                                   33
merits of plaintiffs’ requests in greater detail.

        Plaintiffs claim the information they seek relates to three previous document requests.

Plaintiffs’ Eighth Document Requests sought “[a] Release Processing System Data Production to

include data from all fields and all tables for inmates released on or after September 1, 2005” and

“all writings or documents related to any Lotus Notes system used in the commitment detention

or release of inmates from any DOC facility including data in-putted into the system since 2005

and all writings or documents related to show how the system was created or is maintained or

operated.” See Def.’s Resp. to Pls.’ Eighth Doc. Req. 4, 8, Mar. 29, 2010, ECF No. 366-4

(original formatting omitted). In the Document Requests Served in the Deposition Notice of

Shirley Simmons, plaintiffs requested “[a]ny other reports or writings generated by or for the

District of Columbia regarding late releases and erroneous releases.” See Def.’s Resp. to Pls.’

Doc. Req. Served in Dep. Notice of Shirley Simmons 8, March 23, 2010, ECF No. 366-6. The

District argues that it produced everything responsive to these requests, subject to its objections

limiting production to the class period; and, in any event, plaintiffs’ requests come years after

they should have realized the production was incomplete. See Def.’s Opp’n to Pls.’ Mot. to

Compel 4–11.

        After ruling on summary judgment, the Court ordered the parties to focus their remaining

discovery efforts on the “disputed” or “Trial Period.” Barnes, 278 F.R.D. at 17. Despite this,

plaintiffs seek discovery beyond the Trial Period, including “the entire Release Discrepancy

Database for the class period to date.” Pls.’ Mot. to Compel 1. The document requests plaintiffs

claim cover this all predate this Court’s summary judgment ruling. Compare Id. at 10–13

(listing three document requests), with Barnes, 793 F. Supp. 2d at 292–93 (June 24, 2011).




                                                    34
Plaintiffs’ Eighth Document Requests, quoted supra, came before March 29, 2010. 13 See Def.’s

Resp. to Pls.’ Eighth Doc. Req. 10. Plaintiffs’ Document Request Served in Deposition Notice

of Shirley Simmons, quoted supra, came before March 23, 2010. See Def.’s Resp. to Pls.’ Doc.

Req. Served in Dep. Notice of Shirley Simmons 10. When the Court restricted all additional

discovery to the “Trial Period,” it stated that “[d]iscovery beyond this narrow issue would

needlessly prolong this litigation, since plaintiffs had ample opportunity to probe such issues

prior to the close of liability-phase discovery.” 278 F.R.D. at 18–19. The Court finds no reason

to reopen discovery beyond the disputed period. To the extent the Court grants any part of

plaintiffs’ Motion to Compel, such production shall be limited to documents relating to alleged

overdetentions occurring from January 1, 2007 to February 25, 2008, and any documents or

writings that would aid plaintiffs in interpreting data from that period (even if such writings were

created outside of the Trial Period).

                i. Plaintiffs’ Request for the Entire Release Discrepancy Database for the
                   Class Period and All Documents Needed to Interpret the Data

        First, the plaintiffs ask the Court to compel the District to produce:

        the entire Release Discrepancy Database for the class period to date in native
        format or in an excel spreadsheet, as well as all documents needed to interpret the
        data in the database, such as the names of the fields, both the programmer names
        and the data entry field names, and to produce all writings on how the database
        was created and how it has been used by the District.

Pls.’ Mot. to Compel 1–2. As noted above, the Court will not permit any production beyond the

Trial Period.    Therefore, plaintiffs are not entitled to production of “the entire Release

Discrepancy Database” regardless of whether this information is responsive to an earlier

document request. The time for that discovery has long since passed, and the Court and parties

        13
          The plaintiffs attached, as the exhibits to their Motion to Compel, the District’s responses to
their document requests instead of the original requests. See Pls.’ Sealed Exs., July 2, 2012, ECF Nos.
366-1–10. The District’s responses are dated, and logic dictates that the plaintiffs could not serve
requests before the date the District responded.

                                                   35
have shifted their focus to the Trial Period. In the next section, the Court considers whether the

plaintiffs are entitled to the complete Release Discrepancy Database as it relates to the

overdetentions that occurred during the Trial Period. 14

        The party filing a motion to compel has the burden of showing that the production they

received is incomplete or inadequate. Equal Rights Ctr., 246 F.R.D. at 32. There is a showing

that the District withheld the query DOC used to analyze inmate data and generate the Crystal

Reports and Release Discrepancy Database. 15 See Pls.’ Mot. to Compel 5–8; Pls.’ Reply ISO its

Mot. to Compel 1–4. The “query” refers to the search algorithm the DOC ran against inmate

data to identify potential overdetentions. In essence, it is a set of software commands created by

the District to help create the Discrepancy Reports.               As such, it is “electronically stored

information” that counts as a “writing” under Federal Rule 34(a)(1)(A). The Court also agrees

with plaintiffs that the query is a “writing generated by or for the government of the

District…regarding late releases or erroneous releases” relating to “documents needed to

interpret the data in the database.” See Pls.’ Reply ISO its Mot. to Compel 3. The query is

clearly relevant to the case.        In order for the plaintiffs to understand fully the District’s

Discrepancy Reports, they need to have all the underlying data and information on how the DOC

prepared the Reports. The query the DOC used is a critical piece of this—it selected which


        14
          Although the Court separates the plaintiffs’ motion into two “requests,” there is some overlap
between the two.
        15
            The District moved for leave to file a surreply, claiming that “plaintiffs in their Reply raise for
the first time the issue of whether the District produced the disputed query[.]” Def.’s Mot. for Leave to
File Surreply, Aug. 2, 2012, ECF No. 376. This Court, noting that “surreplies are generally disfavored,”
denied the District’s motion. Memorandum and Order, Sept. 5, 2012, ECF No. 386 (quoting Glass v.
LaHood, 786 F. Supp. 2d 189, 231 (D.D.C. 2011)). The Court concedes that plaintiffs went into far
greater detail about the query in thier Reply. See Pls.’ Reply ISO its Mot. to Compel 1–4. However, this
was in direct response to the District’s lengthy discussion of the query in its Opposition. See Def.’s
Opp’n to Pls.’ Mot. to Compel 5–8. Therefore, if anyone raised it for the first time, it was the District.
And most importantly, this Court thoroughly reviewed the District’s proposed surreply before denying
leave. The Court did not see anything that would convince it to rule on plaintiffs’ motion differently.

                                                      36
records would be subject to further review. See Souverain Decl. 1–2 (“In order to identify an

over-detention, the DOC runs a “Crystal Report,” which identified the inmates who have been

potentially over-detained.”); Decl. of Steve Fezuk ¶ 5, July 12, 2012, ECF No. 370-3 (“Every

month, a query is run in JACCS to identify potential late releases, and the data obtained from the

query is exported (in spreadsheet form) into the Release Discrepancy Database.”); Decl. of

Reena Chakraborty passim, June 29, 2012, ECF No. 370-4 (discussing use of query in preparing

Discrepancy Reports). The plaintiffs have the right to check the District’s work and determine

whether the Discrepancy Reports accurately reflect the total number of overdetentions.

       Having established that the query is a writing, falls under one of the plaintiffs’ previous

document requests, and is relevant, the Court must determine if there is any reason not to compel

its production. If the plaintiffs already received the query the District used, then there is nothing

to compel. Cf. Hubbard, 247 F.R.D. at 29 (“[P]laintiffs fail to account for the possibility that

they may in fact have already received all responsive documents.”). The District seems to

concede, in its Opposition and exhibits thereto, that the plaintiffs have not received the query the

DOC used to prepare its Discrepancy Reports. The District repeatedly argues that “the query

identified [by plaintiffs] is not the one used to generate the Release Discrepancy Database.” See,

e.g., Def.’s Opp’n to Pls.’ Mot. to Compel 6. What is missing—tellingly—is any claim by the

District that it has already produced the query the DOC did use.           Even in their proposed

Surreply—which the District claimed was necessary to counter the plaintiffs’ “new” allegation in

Reply that the District did not produce the query (Def.’s Mot. for Leave to File Surreply 2)—the

best the District could argue was that since the plaintiffs had “re-created” the disputed query

“based on the information provided by the District” they already have it and their motion is

moot. Def.’s Proposed Surreply 2, Aug. 2, 2012, ECF No. 376-2. This does not explain why the



                                                 37
District never produced the query in the first place, and therefore the plaintiffs meet their burden

of showing that the District’s production was incomplete. 16

        After incompleteness has been established, the burden shifts to the party opposing

production to show that the movant’s requests are burdensome, overly broad, vague, outside the

scope of discovery, or otherwise fall within the limitations on discovery in Rule 26(b)(2)(C).

Chubb Integrated Sys. Ltd. v. Nat’l Bank of Washington, 103 F.R.D. 52, 59–60 (D.D.C. 1984).

The plaintiffs should not have to reverse engineer the District’s query. 17 It would be much

simpler for the District just to produce it. Therefore, the query’s production would not be

“unreasonably cumulative or duplicative” and it could not be “obtained from some other source”

than the District “that is more convenient, less burdensome, or less expensive.”                  F.R.C.P.

26(b)(2)(C)(i). Moreover, the District makes no claim that “the burden or expense of the

proposed discovery outweighs its likely benefit.” F.R.C.P. 26(b)(2)(C)(iii). The District does

not contend that the query would be particularly expensive to find or produce. Presumably, the

query is simply a set of instructions that the Lotus Notes database program runs against the

inmate data. The query itself must dwarf in “size” when compared to the data to which it is

being applied.     Furthermore, as a query repeatedly used by the DOC to help generate its

Discrepancy Reports, it should be easily identifiable. Based on the District’s multiple assertions

that the plaintiffs are confused as to which query the DOC ran (see, e.g., Def.’s Opp’n to Pls.’

Mot. to Compel 6–8), surely the District knows which query the DOC did run.


        16
          It is not material to the outcome of this motion that, in a sense, the District’s Opposition made
the clearest case that the plaintiffs do not have the query. After reading the briefings, the Court is
convinced that the District failed to identify or produce something it should have.
        17
          The District also does not get to say, in one place, that the plaintiffs already have the correct
query because they re-created it, Def.’s Proposed Surreply 2, but claim elsewhere that the plaintiffs’ query
was not the one used by the District. See Def.’s Opp’n to Pls.’ Mot. to Compel 7 (“Plaintiffs simply
assumed that the overbroad query developed by Lee Gazlay to identify potential overdetentions is the
same one used by the DOC to generate the Release Discrepancy Database. Not so.”).

                                                    38
       The District rests part of its argument on Federal Rule 26(b)(2)(C)(ii), which provides

that “the court must limit the frequency or extent of discovery otherwise allowed by these

rules…if it determines that…the party seeking discovery has had ample opportunity to obtain the

information by discovery in the action[.]” See also Def.’s Opp’n to Pls.’ Mot. to Compel 11

(“[P]laintiffs’ motion should be denied pursuant to Fed. R. Civ. P. 26(b)(2)(C)(ii)[.]”). This is

where the timeliness of plaintiffs’ motion—discussed in detail in Part III.F.1. supra—comes in.

When a party’s motion comes late, some courts have denied motions to compel on

26(b)(2)(C)(ii) grounds because the party “had ample opportunity to obtain the information

during the fact discovery period, and failed to raise the issue with the Court at the appropriate

time.” Gucci America, Inc. v. Guess?, Inc., 790 F. Supp. 2d 136, 140–42 (S.D.N.Y. 2011).

       The District’s own Opposition helps explain why the plaintiffs might not have objected to

this incomplete production earlier—the plaintiffs could have been under the false impression, for

some time, that they already had the query the District used. As the District explains:

      Plaintiffs…cite the query developed by Lee Gazlay (a former consultant for DOC)
      to identify potential late releases as the source of the “Crystal Reports” which are
      exported on a monthly basis from JACCS into the Release Discrepancy Database.
      But the query identified is not the one used to generate the Release Discrepancy
      Database….[T]he query identified by Lee Gazlay and discussed in his deposition
      has never been identified (by DOC) as the one used by DOC to generate the
      Release Discrepancy Database.

Def.’s Opp’n to Pls.’ Mot. to Compel 6. What the District does not say is that it has produced

the query that DOC did use, and if the plaintiffs searched the production they could have

corrected their mistake. Generally, adversaries do not have a duty to actively help the other

side—but the District did have a duty to produce the query. The District’s Opposition also does

not provide a real explanation of why the query was not produced in the first place. The District

cannot withhold discoverable information, allow plaintiffs falsely to think they already have the



                                                39
information, and then claim the request comes too late once plaintiffs realize they do not have

the correct information. Permitting such an approach could incentivize discovery abuses.

       The “query” is a writing, the production of which is reasonably calculated to lead to the

production of relevant evidence. See F.R.C.P. 34(a)(1)(A); F.R.C.P. 26(b)(1). It should have

been produced pursuant to plaintiffs previous request for “all writings or documents related to

show how the system was created,” See Def.’s Resp. to Pls.’ Eighth Doc. Req. 8. Its production

has been again requested by the plaintiffs’ motion to compel “all documents needed to interpret

the data in the database” and “all writings on how the database was created and how it has been

used by the District.” Pls.’ Mot. to Compel 1–2. With the burden of showing that the District’s

production was incomplete met (see Guantanamera Cigar Co. v. Corporation Habanos, S.A.,

263 F.R.D. 1, 7 (D.D.C. 2009) (Lamberth, C.J.)), the District has not met its burden to show that

the plaintiffs’ request is overbroad, vague, or falls under one of the limitations of Rule

26(b)(2)(C). See Chubb, 103 F.R.D. at 59–60. While the plaintiffs’ request for the query comes

late, that does not overcome the plaintiffs’ right to the information.   Therefore, the Court will

grant, in part, plaintiffs motion to compel as to their first request. The Court will order the

immediate production of any database query or search algorithm used by the District during the

Trial Period to help prepare its Discrepancy Reports.

       However, the plaintiffs’ request for the entire Release Discrepancy Database is

overbroad, especially considering the Court’s narrowing of the remaining discovery to the “Trial

Period.” Furthermore, except as to the “query,” the plaintiffs have not shown that the District’s

production was otherwise incomplete. In the following section, the Court will discuss in greater

detail the plaintiffs’ claim that there are records and data missing from the produced version of

the Release Discrepancy Database.



                                                40
                ii. Plaintiffs’ Request for the All the Data the District Used to Complete its
                    Discrepancy Reports

        Second, the plaintiffs ask the Court to compel the District to produce:

        the entire database or electronic compilation of records from which the
        discrepancy reports filed by the District under Notice of Filing [Document # 301]
        and referenced by Ms. Souverain in her Declaration [Document # 301-2]
        [“Delta”] were taken from, if that database is different from the complete Release
        Discrepancy Database [“Alpha”]. 18

Pls.’ Mot. to Compel 2. As with the plaintiffs’ first request, any production would need to be

limited to the Trial Period, and the Court will not order the production of “the entire database”

extending beyond the period of overdetentions in dispute.

        Plaintiffs’ basic argument is that while “complying with the Court’s order to calculate

total over-detentions for the Trial Period and total ‘disputed over-detentions’ for the Trial

Period,” plaintiffs’ expert examined “the information available,” and discovered that “the version

of Release Discrepancy Database the District produced” was missing information. Pls.’ Mot. to

Compel 3–4. As such, the plaintiffs request “production of the missing records, the missing

comments, and the missing entries from the Discrepancy Type field.” Id. at 4.

        The District argues that there is “no data is missing here.” Def.’s Opp’n to Pls.’ Mot. to

Compel 4 (formatting omitted). First, the District spends over three pages of its Opposition

arguing that the plaintiffs used the wrong “query” to examine the District’s raw data and “find”

missing records. Id. at 4–8. Since the plaintiffs used the wrong “query,” their claims about

missing information are erroneous. See id. Furthermore, as to the plaintiffs’ “complain[t] that

empty comments in the District’s Release Discrepancy Database is ‘missing’ information that

should be compelled,” the District responds: “However, when District employees are entering
        18
         The Court also considers, in this section, the plaintiffs’ request for “Alpha”—the entire Release
Discrepancy Database which, plaintiffs claim, contains records missing from what has been produced.

                                                   41
data in the Release Discrepancy Database, comments are optional.” Id. at 7 (emphasis in

original). Overall, the District’s argument is: “The records plaintiffs claim are ‘missing’ were

never part of the Release Discrepancy Database in the first place; plaintiffs have all the data they

demanded, including all the underlying JACCS data used to generate the Release Discrepancy

Database....The information plaintiffs claim is ‘missing’ or ‘withheld’ is neither. The District

produced the complete Release Discrepancy Database, and all the data from which it was

developed.” Id. at 8–9.

       This request comes down to whether the plaintiffs have met their burden of showing that

the District’s production is incomplete. If there is any “missing” information, the plaintiffs are

entitled to it. The complete database and all the information the District used to prepare its

Discrepancy Reports are clearly relevant under Rule 26(b)(1) and responsive to plaintiffs’ prior

document requests. 19 See Pls.’ Mot. to Compel 10–13 (listing three document requests quoted in

this Opinion supra). If there is missing data, the District has not made any showing that

producing it would be unduly expensive or burdensome under Rule 26(b)(2)(C)(iii). It has made

no showing that the information could come from a more convenient or less expensive source

under Rule 26(b)(2)(C)(i). To the extent there are additional unproduced records, producing

them would not be “unreasonably cumulative or duplicative.” F.R.C.P. 26(b)(2)(C)(i). The

District may not produce some, but not all, of the data and claim that plaintiffs have everything

they need. The plaintiffs are entitled to all the tools needed to critically analyze the District’s

Discrepancy Reports and come to their own estimates of overdetentions. See Novelty, Inc. v.

Mountain View Marketing, Inc., 265 F.R.D. 370, 378 (S.D. Ind. 2009) (“Producing only those

documents that are deemed helpful to the producing party's litigation position—parsing out the


       19
          Again, subject to the limitation that any information produced must be relevant to alleged
overdetentions occurring during the Trial Period.

                                                42
bad from the good—is, of course, impermissible.”); see also United States v. Procter & Gamble

Co., 356 U.S. 677, 682 (1958) (explaining that liberal discovery provisions of Federal Rules are

designed to make “trial less a game of blind man’s bluff and more a fair context with the basic

issues and facts disclosed to the fullest practical extent.”). The plaintiffs also explain why their

motion to compel comes relatively late, and why they have not previously “had ample

opportunity to obtain the information by discovery in the action.” F.R.C.P. 26(b)(2)(C)(ii). The

plaintiffs did not notice that records might be missing until they calculated, per Court order, the

number of alleged overdetentions for the Trial Period. See Pls.’ Mot. to Compel 2–3. After

making this “discovery,” the plaintiffs promptly told the District and this Court that they

believed records were missing.

       To find that a production is incomplete, the Court requires more than a mere “theoretical

possibility that more documents exist…to justify additional discovery.” Hubbard, 247 F.R.D. at

29. Instead, the Court must be able to make a “reasonable deduction” from the documents that

exist that “other documents may exist or did exist and have been destroyed.” Id. See also

Harris, 271 F.R.D. at 370 (“If plaintiffs are speculating that documents responsive to these

requests do exist, there must be a reasonable deduction that that is true, and not a mere hunch.”).

The Court believes the District when it says the plaintiffs were using the incorrect query to

determine that there were records missing. Def.’s Opp’n to Pls.’ Mot. to Compel 4–8. As such,

the plaintiffs have not—for now—met their burden of proving that there are any missing records

to be produced. However, the Court will deny the plaintiffs’ Motion to Compel on this issue

without prejudice. The plaintiffs were unable to correctly scrutinize the District’s data because

the query—key to understanding how the District analyzed its data—has not been produced. As

explained supra, the Court will compel the immediate production of the query used during the



                                                43
Trial Period to analyze inmate data and generate the Release Discrepancy Database and

Discrepancy Reports. If, after using the correct query to analyze the information available, the

plaintiffs can show that information is missing, then the plaintiffs may then file a motion to

compel. The Court urges the plaintiffs to work diligently and quickly, after receiving the correct

query, to determine if any files are missing, so discovery for the liability phase may finally come

to an end.


IV.    CONCLUSION

       Both of the District’s motions, [351] and [365], would have been unnecessary had the

parties carefully reviewed this Court’s orders and engaged in discovery in good faith. Both the

District and the plaintiffs are to blame. The District asked for answers to interrogatories it

should have known were forthcoming. When the District received those answers, it moved to

strike them—based, in part, on undue surprise. The District failed on several opportunities to

designate a rebuttal expert, but now demands leave almost two years after receiving the initial

report from plaintiffs’ experts. The plaintiffs, while asking the Court to compel a narrative

response to one of their interrogatories, felt they did not need to do the same when answering a

nearly identical interrogatory from the District.

       This case presents serious issues.       This Court has already found that the District

wrongfully overdetained hundreds of inmates. Barnes, 793 F. Supp. 2d at 286. Hundreds more

alleged overdetentions are now in dispute. If true, this represents a considerable civil rights

violation. The Court understands that the attorneys owe a duty to be zealous advocates for their

clients, but this does not excuse gaming discovery simply to gain a tactical advantage. It does

not excuse sloppy, late, or repetitive filings. It does not excuse failing to examine this Court’s

prior orders, and not asking for clarification if key points are ambiguous. Each party has reason


                                                    44
to be annoyed and frustrated at the other, and this comes out in their filings. But the Court urges

the parties to remember the importance of this case. The plaintiffs’ counsel does not simply

represent the named parties, but hundreds who may have had their civil rights violated. The

defendant’s counsel represents the District of Columbia, and by extension its over 600,000

citizens. 20 Both parties owe a duty to litigate this case fairly, honestly, and carefully. The Court

knows that each party is capable of such, and asks them to focus on the real issues, instead of

how many misspellings are in the other party’s filing. 21

       For the reasons stated above, the Court denies in part and grants in part the District’s

Motion to Compel [ECF No. 351]. The District has already received a satisfactory response to

Interrogatories 1 and 2 and thus the Court denies the motion as to those interrogatories. The

plaintiffs refused to answer Interrogatory 13 because the District had not answered a virtually

identical question the way plaintiffs wanted. The Court grants the District’s motion as to

Interrogatory 13 and orders the plaintiffs to answer the question in the same manner the Court

had earlier directed the District. See Barnes, 2012 WL 3105218, *4 (granting plaintiffs’ motion

to compel against District on virtually identical interrogatory).

       The Court denies the District’s Motion to Strike [ECF No. 365]. The Court finds no

reason to strike supplemental expert reports that the Court itself ordered. Motions to Strike are

strongly disfavored and require the Court to consider alternatives. The Court also denies the

District’s motion, in the alternative, for an extension of time and leave to designate rebuttal

experts [ECF No. 365]. The Court has not found that good cause exists to grant leave to



       20
          The Census Bureau estimates the population of the District of Columbia, as of July 2011, as
617,996. U.S. Census Bureau, Annual Estimates of the Resident Population for the United States,
Regions, States, and Puerto Rico: April 1, 2010 to July, 1 2011, 2011 POPULATION ESTIMATES (Dec.
2011), available at http://www.census.gov/popest/data/state/totals/2011/tables/NST-EST2011-01.csv.
       21
            The Court also asks the parties not to include such careless typos in the first place.

                                                       45
designate experts after the close of discovery. The District’s request to reopen discovery for 72

days to allow for the depositions of Dr. Kriegler and Mr. Day is excessive. Instead, the Court

reopens discovery for 28 days from this date for the sole purpose of allowing the District to

depose Dr. Kriegler and Mr. Day.

       The plaintiffs’ Non-Consent and Re-Stated Motion to Compel the Production of the

Release Discrepancy Database [ECF No. 362] presents more complicated issues. The Court’s

April 3rd Discovery Opinion required the plaintiffs to revise their expert reports to focus on

overdetentions occurring during the “disputed” or “Trial Period.” In doing so, the plaintiffs

claim they discovered that the District’s production was incomplete.          The plaintiffs seek

complete discovery, including the entire Release Discrepancy Database—what the plaintiffs dub

“Alpha.” In responding to the plaintiffs’ motion, the District argued that the plaintiffs used

faulty methods to determine that there are “missing” records. Therefore, as long as the plaintiffs’

argument rests on their application of the wrong “query,” they cannot meet their burden of

showing that “Alpha” exists and has not been produced. In so replying, however, the District

betrayed the fact that the District never revealed or produced which “query” the DOC did use to

identify potential overdetentions.   By discussing the unproduced and undisclosed query in

greater detail, the District’s Opposition helped the plaintiffs demonstrate that the District’s

production was incomplete and that the District wrongfully withheld production of the query.

       Therefore, the Court grants in part and denies in part plaintiffs’ Motion to Compel [362].

The Court compels the District to immediately produce and identify any Lotus Notes query or

other search algorithm used by the defendant or defendant’s agent(s) during the Trial Period to

analyze JACCS or other inmate data to identify potential overdetentions, or any query otherwise

used in connection with generating the Discrepancy Reports and Release Discrepancy Database



                                                46
during the Trial Period.   The Court will not compel the production of the entire Release

Discrepancy Database. The Court furthermore denies, without prejudice, plaintiffs’ motion to

compel the production of data underlying the District’s Discrepancy reports to the extent such

data is different from the version of the Release Discrepancy Database the District has already

produced. The plaintiffs cannot, at this time, meet their burden of showing that any records or

data is missing; however, after the plaintiffs have had a chance to analyze the District’s data

using the correct query, they might be able to make such a showing.

       A separate Order consistent with this Memorandum Opinion shall issue this date.

       Signed, Royce C. Lamberth, Chief Judge, September 19, 2012.




                                              47